Citation Nr: 1043238	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-27 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for glaucoma, right eye.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  
The DD Form 214 shows that the Veteran has 1 year and 8 months of 
foreign service, including in USAREUR (United States Army 
Europe).  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2008 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In March 2010, the Veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file and 
has been reviewed.

The Board also received additional medical evidence from the 
Veteran in March 2010 consisting of a letter from a private 
physician.  The new evidence was accompanied by a waiver of the 
Veteran's right to initial consideration by the RO.  38 C.F.R. §§ 
19.9, 20.1304(c) (2010).  Accordingly, the Board will consider 
the evidence in the first instance in conjunction with the issue 
on appeal.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The competent and credible evidence shows that glaucoma in the 
right eye was likely due to trauma incurred in service.  


CONCLUSION OF LAW

Right eye glaucoma was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

In this case, the Veteran has a current diagnosis of glaucoma in 
the right eye.  Private medical records show a diagnosis of and 
treatment for unilateral glaucoma in the right eye.  

Additionally, the Veteran has submitted lay evidence of an in-
service occurrence that caused an injury to his right eye.  The 
Veteran has asserted that a small piece of metal, specifically a 
spring from an automobile headlight, bounced into his eye in 
service.  He indicated that he was treated by a local 
ophthalmologist in Germany who removed rust flakes from his eye 
and bandaged his eye.  Lay statements submitted in November 2008 
and January 2009 from two people who served with the Veteran in 
Germany show that the Veteran incurred an injury to one of his 
eyes, was treated by a local doctor and had to wear an eye patch 
for several days.  One statement indicated that the injury was in 
late winter or spring of 1970.  

The Board notes that lay witnesses are competent to provide 
statements relating to symptoms or facts of events that the lay 
witness observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).  Lay evidence may also be competent to 
establish medical etiology or nexus.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  Here, while the Board 
acknowledges that the service treatment records do not show an 
injury to the Veteran's right eye in service, the lay evidence is 
competent to show that the Veteran was observed as having an eye 
injury in service.  Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007) (lay evidence may establish the presence of a condition 
during service).  

Further, the Board also finds that the lay statements credible.  
In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
In this case, the lay statements are consistent with the 
Veteran's assertions.  The lay statements are also plausible as 
they described the Veteran's injury and the timeframe during 
which he was in Germany.  Further, the statements also provide a 
sufficient amount of detail of the circumstances surrounding 
their memories of the Veteran's injury.  As such, the Board finds 
that they are credible evidence that an eye injury was sustained 
in service.  

Additionally, the lack of contemporaneous medical records may be 
a fact that the Board can consider and weigh against a Veteran's 
lay evidence, the lack of such records does not, in and of 
itself, render lay evidence not credible.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (2006).  In this regard, the 
Board notes that the Veteran has presented competent and credible 
lay evidence of an injury in service.  Therefore, the lack of 
evidence of an eye injury in the service treatment records does 
not render the lay evidence not credible.  The remaining evidence 
of record does not contradict the Veteran's assertions or the lay 
evidence of record.  The lay evidence also revealed that the 
Veteran was treated by a local doctor, not an in-service 
physician.  Therefore, the Board affords the Veteran's 
statements, in combination with the lay statements, great 
probative weight as to the issue of whether the Veteran incurred 
an eye injury in service.   

Furthermore, the private medical evidence also supports the 
Veteran's statements as they show that he has glaucoma in his 
right eye as a result of a trauma.  In an October 2008 letter 
from an ophthalmologist, the Veteran was noted to be legally 
blind in his right eye secondary to glaucoma.  The 
ophthalmologist notes that the etiology of glaucoma could not be 
absolutely established; however, the Veteran had unilateral 
glaucoma and a history of trauma, therefore it was almost certain 
that the glaucoma was secondary to a traumatic incident.  

In another letter from a private physician dated in March 2010, 
the private physician noted that the Veteran suffered a blunt 
trauma to the eye from a spring from an automobile approximately 
40 years prior.  The physician noted that the Veteran 
subsequently developed medically intractable glaucoma of the 
right eye.  The physician described the Veteran's numerous 
surgeries on his right eye which led to a DSEK (Descemet's 
Stripping Endothelial Keratoplasty) procedure on his right eye in 
March 2010.  

The Board finds that the private medical evidence is sufficient 
to show a medical nexus between the right eye glaucoma and the 
injury in service.  The October 2008 letter confirms that the 
right eye glaucoma was the result of trauma.  The March 2010 
letter specifically referred to the injury to the eye that the 
Veteran and his lay witnesses established occurred approximately 
40 years ago.  The Board notes that the March 2010 physician 
based his opinion on accurate facts as to the time of the in-
service injury and the type of injury.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302-303 (2008) (that a medical opinion 
is based on sufficient facts and data is an important indicator 
of the probity of that opinion).  

Further, both private opinions were ophthalmologists/medical 
professionals specializing in diseases of the eye.  See D'Aries 
v. Peake, 22 Vet. App. 97, 108 (2008) (acknowledging that it was 
proper for Board to assign more weight to a physician's opinion 
when the opinion was in an area within that physician's medical 
expertise).  Therefore, the Board finds that the statements from 
the private physicians are probative as to the etiology of the 
Veteran's right eye glaucoma.  

Additionally, there is nothing in the record to suggest that the 
Veteran incurred any other injury to his right eye other that the 
injury incurred in service.  In fact, the Veteran testified that 
he did not have a post-service right eye injury.  In combination 
with the fact that the Veteran has unilateral glaucoma, as 
opposed to bilateral, the Board finds that the evidence does not 
preponderate against the Veteran's claim.  Thus, the Board 
resolves any reasonable doubt in favor of the Veteran and finds 
that service connection for right eye glaucoma is warranted.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for glaucoma of the right eye is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


